         Case 2:19-cv-00966-APG-NJK Document 26 Filed 08/10/20 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 DAVON LYONS,                                        Case No.: 2:19-cv-00966-APG-NJK

 4         Petitioner                                Order Granting Unopposed Motion to
                                                                Extend Time
 5 v.
                                                                  [ECF No. 25]
 6 WARDEN BRIAN WILLIAMS, et al.,

 7         Respondents

 8        I ORDER that the respondents’ unopposed motion to extend time file a response to the

 9 second amended petition for writ of habeas corpus (ECF No. 25) is GRANTED.

10        DATED this 10th day of August, 2020.

11

12
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
